COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
 CUIDADO CASERO HOME HEALTH                     §
 OF EL PASO, INC.,                                             No. 08-11-00332-CV
                                                §
                  Appellant,                                        Appeal from the
                                                §
 v.                                                         448th Judicial District Court
                                                §
 AYUDA HOME HEALTH CARE                                      of El Paso County, Texas
 SERVICES, LLC, EDWING A.                       §
 MARTINEZ, LIZETTE MARTINEZ,                                        (TC#2009-727)
 JESUS R. RODRIGUEZ, AND OLGA L.                §
 RODRIGUEZ,
                                               §
                  Appellees.


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s

judgment granting summary judgment as to Appellees Ayuda Home Health, Edwing A.

Martinez, Lizette Martinez, and Jesus R. Rodriguez is affirmed in its entirety. The trial court’s

judgment granting summary judgment in favor of Appellee Olga L. Rodriguez is affirmed as to

Appellant’s claims for misappropriation of trade secrets and conversion and reversed as to

Appellant’s claims for breach of contract and breach of fiduciary duty. The case is remanded for

further proceedings in accordance with the opinion of this Court.
       We further order that Appellant, and its sureties, if any,1 and Appellee Olga L. Rodriguez

each pay one-half (1/2) the costs of this appeal. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 22ND DAY OF MAY, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




       1
           See TEX. R. APP. P. 43.5.

                                                 2